Citation Nr: 1736378	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in April 2017.  A transcript is of record. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not linked to disease or injury incurred or aggravated in active service. 

2.  The Veteran's tinnitus is not linked to disease or injury incurred or aggravated in active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus are not satisfied.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  Specifically, he states that his hearing loss and tinnitus were caused by acoustic trauma from exposure to field artillery.  For the following reasons, the Board finds that service connection is not established.


A. Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (2015).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. at 263-64.  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including sensorineural hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


B. Analysis

Impaired hearing is defined as a disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The December 2011 VA examination report reflects puretone threshold findings establishing the presence of a current bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385. 

The service treatment records do not show hearing loss or notations of tinnitus or ringing in the ears.  The Veteran denied a history of ear problems at separation in a February 1970 report of medical history.  Moreover, his hearing acuity was evaluated as normal in the February 1970 separation examination report.  This report includes an audiogram reflecting that puretone thresholds were below 20 decibels from 500 to 4000 Hertz, which indicates normal hearing.  See id.

In his May 2012 notice of disagreement, and at the April 2017 Board hearing, the Veteran stated that he did not believe he had a hearing evaluation at discharge.  The Board finds that the separation audiogram, as well as the clinical evaluation of normal hearing in the separation examination report, constitute probative evidence that the Veteran's hearing was in fact examined at separation.  Accordingly, the Board finds that hearing loss did not manifest during service.  

The Veteran does not state that he had hearing loss during service or within one year of separation.  At the April 2017 hearing, the Veteran stated that his hearing was the same at discharge.  Further, in his October 2010 application for service connection (VA Form 21-526), the Veteran stated that his hearing loss and tinnitus began in 1975, which is several years after his separation from service in April 1970. 

Because hearing loss was not noted during service and did not manifest to a compensable degree within one year of service separation, service connection may not be granted on a presumptive basis, or based on chronicity or continuity of symptoms.  See 38 C.F.R. §§ 3.303(b), 3.307; Fountain, 27 Vet. at 263-64. 

The preponderance of the evidence weighs against a link to the Veteran's in-service noise exposure.  In the December 2011 VA examination report, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by in-service noise exposure.  The examiner explained that the Veteran had normal hearing at entrance and separation, with no significant changes in his hearing thresholds during service.  The Board notes that there is no evidence of record suggesting that the difference in the Veteran's puretone thresholds at entrance and separation are significant.  The VA examiner's finding that the difference was not significant constitutes probative evidence on this issue, as it represents the conclusion of a medical professional specializing in audiology. 

In sum, it is apparent that the VA examiner found that the Veteran's later onset of hearing loss was not related to noise exposure during active service because his hearing was normal at the time, and because there was no significant change in his puretone thresholds.  In other words, the examiner indicated that in order for a later onset of hearing loss to be related to noise exposure during service, there must be evidence of hearing loss at the time, or a significant puretone threshold shift.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

The December 2011 VA medical opinion carries more probative weight than the Veteran's statement that his hearing loss was caused by noise exposure during active service.  The Veteran does not have a medical background and thus is considered a lay person in the field of medicine.  Moreover, the VA examiner provided an explanation for the conclusion reached, while the Veteran's assertion that his hearing loss is related to in-service noise exposure is unsupported.  Accordingly, the objective opinion of the December 2011 VA audiologist outweighs the Veteran's lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In sum, the preponderance of the evidence weighs against a nexus between the Veteran's bilateral hearing loss and in-service noise exposure.   See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.
 
With regard to tinnitus, the Veteran stated in his May 2012 notice of disagreement that he noticed ringing in his ears soon after discharge.  At the April 2017 Board hearing, the Veteran stated that he noticed a hissing sound soon after service, which progressed into ringing.  He also stated that he would experience ringing in his ears after exposure to artillery for eight to ten hours at a time.  The Board does not find these statements to be credible, as he initially stated in the October 2010 VA Form 21-526 that his tinnitus did not begin until 1975, several years after service separation.  The inconsistency of these statements weighs against the credibility of his testimony in support of this claim.  

Moreover, with respect to his statement that he experienced ringing in his ears during service, he denied a history of hearing problems in the separation report of medical history.  This evidence, in addition to the October 2010 VA Form 21-526, tends to weigh against the credibility of this statement.  

Finally, absent any other evidence that would support the Veteran's testimony or allow for a credibility assessment, there is simply insufficient evidence to conclude that the Veteran experienced tinnitus during service or within one year of separation.  In order for the benefit-of-the-doubt rule to apply, there must be an approximate balance of positive and negative evidence on the issue in question.  See 38 C.F.R. § 3.102.  If the Board were required to accept testimony at face value whenever the absence of evidence did not permit a credibility assessment, the combat presumption would be rendered superfluous.  See 38 U.S.C.A. § 1154(b) (West 2014).  Apart from the Veteran's statements in support of this claim, there is no positive evidence on this issue.  Accordingly, the evidence is insufficient to substantiate the onset of tinnitus during service or within one year of service separation under the benefit-of-the-doubt rule.  In the alternative, to the extent that the Veteran's statements conflict with each other and other evidence on this issue, as specified above, they lack credibility, and therefore are not probative with respect to whether tinnitus manifested during service or within one year of separation. 

Because the Board finds that the Veteran's tinnitus was not noted and did not manifest during active service or within one year of separation, service connection on a presumptive basis or based on chronicity or continuity of symptoms may not be established.  See 38 C.F.R. §§ 3.303(b), 3.307. 

In the December 2011 VA examination report, the examiner concluded that the Veteran's tinnitus was a symptom of hearing loss.  Thus, because the Veteran's hearing loss is not service connected, this necessarily precludes service connection for tinnitus based on in-service noise exposure. 

Accordingly, the preponderance of the evidence weighs against a nexus between the Veteran's tinnitus and his in-service noise exposure.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. 

Because the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


